Citation Nr: 0423684	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active duty service from May 1968 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied a 
claim that new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.  The veteran appealed, and in January 
1998, the Board reopened the claim and remanded it for 
additional development.  

In September 1997, the veteran was afforded a videoconference 
hearing before Mary Gallagher, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has peptic ulcer disease as a 
result of his service.  The most recent medical evidence of 
record pertaining to peptic ulcer disease is in the form of 
records from Dr. William S. Warr, by way of Dr. James F. 
Zumstein, dated between 1983 and 1990.  However, a review of 
the transcript of the veteran's hearing, held in January 
1997, shows that he asserted that he had received relevant 
treatment at VA facilities in Tuskegee and Decatur.  It does 
not appear that an attempt has been made to obtain these 
records, and they are not currently associated with the 
claims file.  Therefore, on remand, an attempt should be made 
to obtain these records.  See 38 U.S.C. § 5103A (West 2002); 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:


1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his peptic ulcer disease 
since 1990 (i.e., since the most recent 
medical evidence of record), which are 
not currently associated with the claims 
file, to include all treatment at VA 
facilities in Decatur and Tuskegee.  
After securing any necessary releases, 
the RO should obtain these records.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




